—Determination unanimously confirmed without costs and petition dismissed. Memorandum: We conclude that respondents’ determination is supported by substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444; 300 Gramatan Ave. Assocs. v State Div. of *992Human Rights, 45 NY2d 176, 179-180; Matter of Rine v City of Sherrill, 195 AD2d 961, lv denied 82 NY2d 660; Matter of Perry v Municipal Civ. Serv. Commn., 191 AD2d 971, lv denied 82 NY2d 653). Because petitioner was found guilty of charges involving deceitful actions that had a negative impact upon the integrity of the police department, the punishment of dismissal is not so disproportionate as to be shocking to one’s sense of fairness (see, Matter of Alfieri v Murphy, 38 NY2d 976, 977; Matter of Rine v City of Sherrill, supra; Matter of Perry v Municipal Civ. Serv. Commn., supra). (Article 78 Proceeding Transferred by Order of Supreme Court, Oswego County, Nicholson, J.) Present—Green, J. P., Balio, Wesley, Callahan and Boehm, JJ.